423 F.2d 1224
UNITED STATES of America, Appellee,v.H. Frank EVANS, Appellant.
No. 13438.
United States Court of Appeals, Fourth Circuit.
April 28, 1970.

Appeal from the United States District Court for the District of South Carolina, at Columbia; J. Robert Martin, Judge.
Dallas D. Ball, Columbia, S. C., Lee & Ball, Columbia, S. C., on the brief, for appellant.
Joseph O. Rogers, Jr., U. S. Atty., and Marvin L. Smith, Asst. U. S. Atty., on the brief, for appellee.
Before HAYNSWORTH, Chief Judge, and CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
In this appeal from judgments of conviction for conspiracy and bank robbery and from an order denying appellant's motion for a new trial, we find oral argument unnecessary. On examination of the record and briefs, we find no error.


2
Affirmed.